 1 Daniel J. Orlowsky                              James A. Morris, Esq. (CSBN 296852)
   ORLOWSKY LAW, LLC                               jmorris@jamlawyers.com
 2 7777 Bonhomme, Suite 1910                       Shane. A. Greenberg, Esq. (CSMN 210932)
   St. Louis, Missouri 63105                       sgreenberg@jamlawyers.com
 3 Phone: (314) 725-5151                           MORRIS LAW FIRM
   Fax; (314) 455-7375                             4111 W. Alameda Avenue, Suite 611
 4 dan@orlowskylaw.com                             Burbank, CA 91505
   (Pro Hac Vice)                                  Tel: (747) 283-1144
 5                                                 Fax: (747) 283-1143
   Adam M. Goffstein
 6 GOFFSTEIN LAW, LLC
   7777 Bonhomme, Suite 1910
 7 St. Louis, Missouri 63105
   Phone: (314) 725-5151
 8 Fax: (314) 455-7278
   adam@goffsteinlaw.com
 9 (Pro Hac Vice)

10 Attorneys for Plaintiffs

11 SHEPPARD MULLIN RICHTER & HAMPTON LLP
   P. CRAIG CARDON, Cal. Bar No. 168646
12 ROBERT J. GUITE, Cal. Bar. No. 244590
   BENJAMIN O. AIGBOBOH, Cal. Bar No. 268531
13 ALYSSA M. SHAUER, Cal. Bar No. 318359
   1901 Avenue of the Stars, Suite 1600
14 Los Angeles, California 90067-6055
   Telephone:      310.228.3700
15 Facsimile:      310.228.3701
   E mail          ccardon@sheppardmullin.com
16                 baigboboh@sheppardmullin.com
                   ashauer@sheppardmullin.com
17
   Attorneys for Defendant
18
                               UNITED STATES DISTRICT COURT
19
            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
20
   BRIAN KUTZA and ANIL KUMAR URMIL             Case No. 3:18-cv-03534-RS
21 on behalf of themselves and all others
   similarly situated,                          JOINT STIPULATION AND ORDER TO
22                                              EXTEND ALL DISCOVERY CUTOFF
                   Plaintiffs,                  DATES AND ALL OTHER
23                                              PROCEDURAL DEADLINES
           v.
24                                              Complaint Filed:    June 13, 2018
   WILLIAMS-SONOMA, INC.,                       Trial Date:         None Set
25
                   Defendant.
26

27

28
                                                                Case No. 3:18-cv-03534-RS
            STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL
                                                        OTHER PROCEDURAL DEADLINES
 1 TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          Pursuant to Local Rules 6-1(b) and 6-2, Plaintiffs Brian Kutza and Anil Kumar Urmil

 3 (“Plaintiffs”) and Defendant Williams-Sonoma, Inc. (“Defendant”), by and through their

 4 respective counsel, submit this Stipulation to extend all discovery cut-off dates and all other

 5 procedural deadlines. The Stipulation is based on the following facts, which demonstrate that the

 6 continuance will allow the Parties to continue marshalling the evidence necessary for properly

 7 briefing class-certification issues:

 8                                              RECITALS

 9          1.      Plaintiff filed the Class Action Complaint (the “Complaint”) against Defendant on

10 June 13, 2018 (Dkt. 1);

11          2.      On February 15, 2019, the Court issued a Case Management Scheduling Order

12 (Dkt. 45) and on April 11, 2019, the Court issued an Amended Case Management Scheduling

13 Order (Dkt. 46).

14          3.      On June 21, 2019, Plaintiffs filed a Motion to Amend the Case Management

15 Scheduling Order (Dkt. 49). Defendant opposed that Motion (Dkt. 52).

16          4.      On July 2, 2019, the Court entered a Further Scheduling Order (Dkt. 53), inter alia,

17 modifying the current scheduling order as follows:

18               a) The non-expert discovery cut-off was continued to March 31, 2020.

19               b) The deadline to designate experts was continued to February 28, 2020.

20               c) The deadline to designate supplemental and rebuttal experts was continued to

21                  March 20, 2020.

22               d) The expert discovery cut-off was continued to April 10, 2020.

23               e) The hearing date for class certification was continued to July 24, 2020.

24          5.      Since the date of the Further Scheduling Order, the Parties have diligently engaged

25 in discovery including various meet-and-confer sessions to address interrogatories and requests for

26 production to which Defendant posed objections. In those conferral efforts, Plaintiffs agreed to

27 refine certain discovery requests and the Parties reached agreement regarding the provision of

28 supplemental responses. Defendant provided supplemental responses to certain of Plaintiffs’
                                       -1-                          Case No. 3:18-cv-03534-RS
          STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL OTHER
                                                                 PROCEDURAL DEADLINES
 1 discovery requests and intends to provide second supplemental responses. Defendant having
 2 served interrogatories and requests for production on Plaintiffs. Plaintiffs provided initial
 3 responses thereto, provided supplemental responses to requests for production, and intend to
 4 provide second supplemental responses to requests for production and supplemental responses to
 5 interrogatories.
 6          6.       Discovery is still ongoing, and the Parties are working together to ensure that the
 7 discovery requests are completed in a timely fashion.
 8          7.       Over the past few months, the Parties have engaged in numerous discussions to
 9 identify what relevant Electronically Stored Information (ESI) is in Defendant’s possession, to
10 identify custodians that have information responsive to Plaintiffs’ document requests, and to
11 identify what search terms the Defendant will use to identify ESI to confirm that Plaintiffs are

12 provided with the information they need to ensure meaningful discovery, but at the same time, not
13 place an undue burden on Defendant by having to engage in voluminous searches for documents.
14          8.       Plaintiffs are also working to locate any relevant documents and information in
15 their possession, custody, or control, to allow Plaintiffs to fully respond to Defendants’ discovery
16 requests.
17          9.       Even with the exercise of due diligence, the Parties are unable to meet the timetable
18 set forth in the current case management schedule – specifically, the April 10, 2020 fact discovery
19 cut-off, and relatedly, the expert disclosure cut-off and the July 24, 2020 hearing date for
20 Plaintiffs’ motion for class certification.
21          10.      As a result, the Parties have agreed to seek an Order extending current deadlines in
22 the case management order for ninety (90) days.
23          11.      The Parties hereby stipulate and request that the Court enter an Order for the
24 following extensions, if acceptable to the Court:
25                a) The non-expert discovery cut-off shall be continued to June 29, 2020.
26                b) The deadline for the Parties’ designation of experts shall be continued to May 28,
27                    2020.
28
                                              -2-                      Case No. 3:18-cv-03534-RS
                   STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL
                                                               OTHER PROCEDURAL DEADLINES
 1                c) The deadline to designate supplemental and rebuttal experts shall be continued to
 2                   June 18, 2020.
 3                d) The expert discovery cut-off shall be continued to July 9, 2020.
 4                e) The hearing date for class certification shall be continued to October 22, 2020.
 5          12.      The Court has only continued the deadlines in the case management order once for
 6 a very short period of time (two months), and the Parties have only sought three other schedule
 7 modifications. These were: (1) an extension of time to respond to the Complaint (Dkt. 6); (2)
 8 additional time to brief the issues raised in Defendant’s motion to dismiss (Dkt. 24); and (3) a
 9 continuance of the hearing date on the motion to dismiss and the Case Management Conference
10 (Dkt. 24).
11          13.      In light of the forgoing, the Parties believe that good cause exists to extend the

12 current deadlines in the case management order in accordance with the aforementioned facts.
13          12.      Pursuant to Local Rule 5-1(i)(3), by his signature below, Daniel J. Orlowsky,
14 attests that concurrence in the filing of this document has been obtained from each of the
15 signatories listed below.
16          IT IS SO STIPULATED AND AGREED.
17
18                                        ORLOWSKY LAW          LLC

19
20 Dated: January 23, 2020                By                     /s/ Daniel J. Orlowsky
                                                                DANIEL J. ORLOWSKY
21
22                                                                 Attorney for Plaintiff

23
                                          GOFFSTEIN LAW LLC
24
25
     Dated: January 23, 2020              By                      /s/ Adam M. Goffstein
26                                                               ADAM M. GOFFSTEIN
27
                                                                   Attorney for Plaintiff
28
                                              -3-                      Case No. 3:18-cv-03534-RS
                   STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL
                                                               OTHER PROCEDURAL DEADLINES
 1                                SHEPPARD MULLIN RICHTER & HAMPTON LLP

 2

 3 Dated: January 23, 2020        By                   /s/ Alyssa M. Shauer
                                                       P. CRAIG CARDON
 4                                                      ROBERT J. GUITE
 5                                                  BENJAMIN O. AIGBOBOH
                                                      ALYSSA M. SHAUER
 6
                                                      Attorneys for Defendant
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                          -4-                      Case No. 3:18-cv-03534-RS
               STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL
                                                           OTHER PROCEDURAL DEADLINES
 1                                          ORDER

 2          The Court has received and considered Plaintiffs’ Motion to Amend the Case Management

 3 Scheduling Order in the above captioned manner. The Court has reviewed all materials submitted in

 4
     support and opposition to the motion. After careful consideration, the Court concludes that
 5
     Plaintiffs’ motion to amned the schedling order should be GRANED, and ORDERS as follows:
 6
            1.      The Parties’ non-expert discovuery cut-off currently set for March 31, 2020, is
 7
                    CONTINUED to June 29, 2020.
 8

 9          2.      The deadline for the Parties’ designation of experts currently set for February 28,

10                  2019 is CONTINUED to May 28, 2020.
11          3.      The deadline for the Parties’ designation of supplemental and rebuttal experts
12
                    currently set for March 20, 2020 is CONTINUED to June 18, 2020.
13
            4.      The Parties’ expert discovuery cut-off currently set for April 10, 2020, is
14
                    CONTINUED to July 9, 2020.
15

16          5.      The hearing date for Plaintiffs’ motion for class certification currently set for July 24,

17                  2020 is CONTINUED to October 22, 2020.

18 IT IS SO ORDERED.
19

20 DATED: 1/27/2020                                 ________________________________________
                                                    HONORABLE RICHARD SEEBORG
21                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                             -5-                      Case No. 3:18-cv-03534-RS
                  STIPULATION & [PROPOSED] ORDER TO EXTEND DISCOVERY CUTOFF DATES AND ALL
                                                              OTHER PROCEDURAL DEADLINES
